 

Exhibit 10
SUMMARY OF DIRECTOR AND NAMED EXECUTIVE OFFICER COMPENSATION
This summary sets forth the compensation of the Directors of Kimball
International, Inc. (the "Company"). The summary also includes compensation as
of the quarter ended March 31, 2011 of the Chief Executive Officer, Chief
Financial Officer, and three most highly compensated executive officers (the
"Named Executive Officers") of the Company as identified in the Company's most
recent Proxy Statement filed with the Securities and Exchange Commission.
For a detailed description of the compensation arrangements that the Directors
and Named Executive Officers participate in, refer to the Company's most recent
Proxy Statement filed with the Securities and Exchange Commission.
Director Compensation
All Outside (non-employee) Directors receive annual compensation of $55,000 for
the year for service as Directors. The Chairperson of the Audit Committee of the
Board of Directors receives $5,500 per committee meeting, and other Audit
Committee members receive $4,000 per committee meeting. The Chairperson of the
Compensation and Governance Committee receives $4,000 per committee meeting, and
other members of the Compensation and Governance Committee receive $2,500 per
committee meeting. Members of the Strategic Planning Committee receive $4,000
per committee meeting.
The Directors can elect to receive all of their annual retainer and/or meeting
fees in shares of Class B Common Stock under the Company's 2003 Stock Option and
Incentive Plan. Directors are also reimbursed for travel expenses incurred in
connection with Board and Committee meeting attendance.
An Outside Director is a director who is not an employee of the Company or one
of its subsidiaries. James C. Thyen, President and Chief Executive Officer, and
Douglas A. Habig, Chairman of the Board, are Directors of the Company but do not
receive compensation for their services as Directors.
Named Executive Officers
Base Pay
Periodically, the Compensation and Governance Committee of the Board of
Directors reviews and approves the salaries that are paid to the Company's
executive officers. The following are the current annualized base salaries for
the Company's Named Executive Officers:
James C. Thyen, President and Chief Executive Officer
$
879,996
 
Donald D. Charron, Executive Vice President, President-Kimball Electronics Group
$
547,300
 
Robert F. Schneider, Executive Vice President, Chief Financial Officer
$
434,200
 
John H. Kahle, Executive Vice President, General Counsel, Secretary
$
369,200
 
Gary W. Schwartz, Executive Vice President, Chief Information Officer
$
292,500
 

 

 

--------------------------------------------------------------------------------

 

Cash Incentive Compensation
Each of the Named Executive Officers was eligible to participate in the
Company's 2005 Profit Sharing Incentive Bonus Plan (the "Plan") for fiscal year
2010. A long-standing component of the Company's profit sharing incentive bonus
plan is that it is linked to the performance of the Company which automatically
lowers total compensation expense when profits are down. Under the Plan, cash
incentives are accrued annually and paid in five installments over the
succeeding fiscal year. Except for provisions relating to retirement, death,
permanent disability, and certain other circumstances described in a
participant's employment agreement, participants must be actively employed on
each payment date to be eligible to receive any unpaid cash incentive
installment. The total amount of cash incentives accrued and authorized to be
paid to the Named Executive Officers based on the Company's fiscal year 2010
results is listed below. The Named Executive Officers received an installment of
50% of the payment in August 2010, 12.5% was paid in September 2010, January
2011, and April 2011, and the remaining 12.5% will be paid in June 2011.
James C. Thyen, President and Chief Executive Officer
$
64,867
 
Donald D. Charron, Executive Vice President, President-Kimball Electronics Group
$
138,239
 
Robert F. Schneider, Executive Vice President, Chief Financial Officer
$
33,159
 
John H. Kahle, Executive Vice President, General Counsel, Secretary
$
27,854
 
Gary W. Schwartz, Executive Vice President, Chief Information Officer
$
22,353
 

Donald D. Charron, Robert F. Schneider, John H. Kahle, and Gary W. Schwartz were
awarded additional discretionary cash compensation of $10,000, $33,000, $27,000,
and $22,000, respectively, for fiscal year 2010.
Stock Compensation
The Named Executive Officers may also receive a variety of stock incentive
benefits under the 2003 Stock Option and Incentive Plan consisting of:
restricted stock, restricted share units, unrestricted share grants, incentive
stock options, nonqualified stock options, stock appreciation rights,
performance shares, and performance units. The only form of award granted to
Named Executive Officers for fiscal year 2011 was performance shares.
Performance shares include both an annual performance share ("APS") award and a
long-term performance share ("LTPS") award with one-fifth (1/5) of the LTPS
award vesting annually over the succeeding five-year period. No other form of
award has been granted to the Named Executive Officers since July 2005.
The following table summarizes the performance shares issued in Class A Common
Stock during August 2010 to the Company's Named Executive Officers pursuant to
their fiscal year 2010 performance share awards:
 
APS Award (number of shares issued) (1)
 
LTPS Award (number of shares issued) (1)
James C. Thyen, President and Chief Executive Officer
11,440
 
 
 
20,104
 
 
Donald D. Charron, Executive Vice President, President-Kimball Electronics Group
2,025
 
 
 
5,956
 
 
Robert F. Schneider, Executive Vice President, Chief Financial Officer
600
 
 
 
4,316
 
 
John H. Kahle, Executive Vice President, General Counsel, Secretary
600
 
 
 
4,316
 
 
Gary W. Schwartz, Executive Vice President, Chief Information Officer
600
 
 
 
4,316
 
 
 
 
 
 
 
 
(1) Shares have not been reduced by the number of shares withheld to satisfy tax
withholding obligations.
 

 

 

--------------------------------------------------------------------------------

 

The following table summarizes the maximum number of performance shares awarded
in August 2010 to the Company's Named Executive Officers for fiscal year 2011:
 
APS Award (number of shares)
 
LTPS Award (number of shares)
James C. Thyen, President and Chief Executive Officer
143,000
 
 
 
183,000
 
 
Donald D. Charron, Executive Vice President, President-Kimball Electronics Group
7,500
 
 
 
26,300
 
 
Robert F. Schneider, Executive Vice President, Chief Financial Officer
7,500
 
 
 
30,300
 
 
John H. Kahle, Executive Vice President, General Counsel, Secretary
7,500
 
 
 
29,300
 
 
Gary W. Schwartz, Executive Vice President, Chief Information Officer
7,500
 
 
 
28,300
 
 

 
The number of shares to be issued will be dependent upon the percentage payout
under the Plan. Refer to the Company's Proxy Statement for further details.
The following table summarizes unrestricted shares issued in February 2011 to
the Company's Named Executive Officers:
 
Class A (number of shares issued) (1)
 
Class B (number of shares issued) (1)
Donald D. Charron, Executive Vice President, President-Kimball Electronics Group
4,000
 
 
 
—
 
 
Robert F. Schneider, Executive Vice President, Chief Financial Officer
—
 
 
 
2,500
 
 
John H. Kahle, Executive Vice President, General Counsel, Secretary
—
 
 
 
2,000
 
 
Gary W. Schwartz, Executive Vice President, Chief Information Officer
—
 
 
 
2,000
 
 
 
 
 
 
 
 
(1) Shares have not been reduced by the number of shares withheld to satisfy tax
withholding obligations.
 

Retirement Plans
The Named Executive Officers participate in a defined contribution,
participant-directed retirement plan with a 401(k) provision that all domestic
employees are eligible to participate in (the "Retirement Plan"). The Retirement
Plan provides for voluntary employee contributions as well as a discretionary
annual Company contribution based on a percent of net income with certain
minimum and maximum limits as determined annually by the Board of Directors.
Each eligible employee's Company contribution is defined as a percent of
eligible compensation, the percent being identical for all eligible employees,
including Named Executive Officers. Participant contributions are fully vested
immediately, and Company contributions are fully vested after five years of
participation. All Named Executive Officers are fully vested. The Retirement
Plan is fully funded. For those eligible employees who, under the 1986 Tax
Reform Act, are deemed to be highly compensated, their individual Company
contribution under the Retirement Plan is reduced. For employees who are
eligible, including all Named Executive Officers, there is a nonqualified,
Supplemental Employee Retirement Plan (SERP) in which the Company contributes to
the account of each individual an amount equal to the reduction in the
contribution under the Retirement Plan arising from the provisions of the 1986
Tax Reform Act. The SERP investment is primarily composed of employee
contributions.
Other
The Named Executive Officers receive nominal benefits such as financial
counseling, medical reimbursement, executive preventive healthcare program, tax
preparation, and other miscellaneous items. The Named Executive Officers may use
the Company aircraft for transportation related to the executive preventive
healthcare program and for limited personal reasons. The exact amounts received
from these benefits are not predetermined and are disclosed annually in the
Company's Proxy Statement.

 